UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2012 EXPLANATORY NOTE - The Registrant is filing this amendment to its Form N-CSR for the period ended November 30, 2012, originally filed with the Securities and Exchange Commission on February 8, 2013 (Accession Number 0001398344-13-000588), to replace the Financial Highlight section, page 37 of the Small-Cap Core Fund Annual report to shareholders in Item 1 of the Form N-CSR. Other than the aforementioned revision, this Form N-CSR/A does not reflect events occurring after the filing of the original Form N-CSR, or modify or update the disclosures therein in any way. Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Zacks All-Cap Core Fund (Class A:CZOAX) (Class C: CZOCX) Zacks Market Neutral Fund (Class A:ZMNAX) (Class C:ZMNCX) Zacks Small-Cap Core Fund (ZSCCX) ANNUAL REPORT November 30, 2012 www.zacksfunds.com Zacks All-Cap Core Fund Zacks Market Neutral Fund Zacks Small-Cap Core Fund a series of Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance and Summary 5 Schedules of Investments 8 Statements of Assets and Liabilities 25 Statements of Operations 27 Statements of Changes in Net Assets 29 Statement of Cash Flows 32 Financial Highlights 33 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 45 Supplemental Information 46 Expense Example 50 This report and the financial statements contained herein are provided for the general information of the shareholders of the Zack All-Cap Core Fund, the Zacks Market Neutral Fund, and the Zacks Small-Cap Core Fund.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Shareholder Letter Performance as of November 30, 2012 Average Annual Total Returns One Year One Year Since Inception1 Since Inception1 Ticker With Sales Load Without Sales Load With Sales Load Without Sales Load Zacks All-Cap Core Fund Class A CZOAX 6.11% 12.58% 2.41% 3.28% Russell 3000 Index2 n/a 15.95% n/a 4.02% Gross Expense Ratio3: 2.03% Zacks Market Neutral Fund Class A ZMNAX -4.06% 1.78% -3.30% -1.97% Citigroup 3-Month T-Bill Index2 n/a 0.07% n/a 0.22% Gross Expense Ratio3: 4.52% One Year One Year Since Inception1 Since Inception1 With Sales Load Without Sales Load With Sales Load Without Sales Load Zacks Small-Cap Core Fund ZSCCX n/a 17.33% n/a 6.02% Russell 2000 Index2 n/a 13.09% n/a 0.96% Gross Expense Ratio3:229.27% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor’s shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.To obtain performance information current to the most recent month-end, please call 1-888-453-4003. 1. The inception date of the Zacks All-Cap Core Fund (formerly known as the Zacks Multi-Cap Opportunities Fund) is December 5, 2005.The inception date of the Zacks Market Neutral Fund is July 24, 2008.The inception date of the Zacks Small-Cap Core Fund is June 30, 2011. 2. The Russell 3000 Index is a broadly diversified and unmanaged index that tracks the performance of approximately 3,000 of the largest publicly-traded U.S. stocks. The Citigroup 3-Month T-Bill Index consists of equal dollar amounts of three-month Treasury bills that are purchased at the beginning of each of three consecutive months. As each bill matures, all proceeds are rolled over or reinvested in a new three-month bill. Index returns reflect the reinvestment of all distributions.The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe.The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index.It is not possible to invest directly in an index. 3. Zacks Investment Management, Inc. has contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses for each Fund do not exceed 1.65% with respect to Class A Shares for the Zacks All-Cap Core Fund and the Zacks Market Neutral Fund and does not exceed 1.39% for the Zacks Small-Cap Core Fund. A 2.00% redemption fee may apply for Fund Shares redeemed within 30 days of purchase.The maximum sales charge for Class A Shares of each Fund is 5.75%.The performance returns reflect a fee waiver in effect and without the fee waiver, returns would have been reduced. Performance of Fund classes will differ. The Zacks Funds are distributed by IMST Distributors, LLC.This material must be preceded or accompanied by a current prospectus. 1 Dear Shareholders: We are pleased to provide the annual report for the Zacks Market Neutral Fund, Zacks All-Cap Core Fund and the Zacks Small-Cap Core Fund for the one year period ending November 30, 2012. During the past year the firm has maintained its investment methodology of using earnings estimate revisions in the investment process which seeks to generate returns in excess of the funds’ benchmarks. Market Neutral Fund The Zacks Market Neutral Fund put in a respectable showing for the one year period. The 1.78% net return compares favorably to the Citigroup 3-month T-Bill benchmark, which returned 0.07% for the same period. In the first half of 2012 equities were much more sensitive to earnings data than they were in the second half of 2012. Market catalyst in the second half of 2012 were headline driven (i.e. Political and fiscal uncertainty), which led to the Funds underperformance due to our process which identifies opportunity based on fundamentals. This type of investment environment produced a high degree of correlation among U.S. stocks and asset classes in general. Zacks continues to maintain complete market neutrality striving to avoid even the slightest exposures. This strategy tends to do well relative to its benchmark in market environments that are dictated by corporate earnings and fundamentals which was evident in the performance during the first half of the year. We will continue to execute our market neutral process where we are long stocks with improving fundamentals and short stocks with deterioration fundamentals. All-Cap Core Fund The Zacks All-Cap Core Fund, net of fees and expenses, returned 12.58 % for the year. The fund trailed its Benchmark, the Russell 3000, which returned 15.95 %. Similar to the Market Neutral Fund, equity selection is based on both earnings and fundamental models. Thus, the first half of the year produced stronger returns than the second half. We continue to believe that identifying companies that have high scores within our ranking methodology, possess distinct competitive advantages, receive consistent upward earnings and revenue estimate revisions and have improving fundamentals, will allow us to generate excess risk adjusted returns relative to our benchmark over full market cycles. Small-Cap Core Fund Zacks Small-Cap Core Fund handily beats 17.33% compared to its benchmark the Russell 2000 which returned 13.09%. 2 The period was marked by financial and political uncertainties in both the US and abroad. The timely actions of central banks in the US and Europe, and expectations for steady improvement in the US economy, kept the markets relatively calm. If the market gains more confidence that the US economy will continue on its growth path, and the central banks remain supportive of the markets, increased risk appetite on part of investors would continue to produce better returns for small-cap stocks. Conclusion The overall U.S. financial market backdrop remains positive. Valuations remain attractive for stocks, the world economy appears headed towards more growth, and the risks from event-driven politics appear to be falling away. We remain bullish on U.S. equities in 2013, as equities remain attractive based on relative valuations compared to bonds. Sincerely, Ben Zacks Mitchell Zacks Portfolio Co-Manager Portfolio Co-Manager Zacks Funds Zacks Funds 3 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. Investment Risk. An investment in the Funds is subject to risks, and you could lose money on your investment. There can be no assurance that a Fund will achieve its investment objective. Equity Risk. A principal risk of investing in the Funds is equity risk, which is the risk that the value of the securities held by a Fund will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by a Fund participate, or factors relating to specific companies in which a Fund invests. Risks of Mid-Cap and Small-Cap Companies. The securities of small-cap or mid-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger companies or the market averages in general. In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger, more established companies. Income and Distribution Risk. The income that shareholders receive from a Fund through annual distributions is based primarily on the dividends and interest the Fund earns from its investments. Dividend payments a Fund receives can vary widely and there is no guarantee that they will be paid at all. Foreign Investment Risk. Although the Funds will limit their investment in securities of foreign issuers to ADRs and Canadian issuers, a Fund’s investment in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers. Adverse political, economic or social developments could undermine the value of a Fund’s investments or prevent a Fund from realizing the full value of its investments. Short Sales Risk.As part of its investment strategies, the Zacks Market Neutral Fund will sell stocks short.There are risks involved in selling stock short including the possibility that the Fund may not be able to close out a short position at a particular time or at a particular price.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. Please refer to the prospectus for more complete risk information.In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information. Past Performance is no guarantee of future results. Performance shown represents that of the Fund’s Class A Shares at NAV. 4 Zacks All-Cap Core Fund FUND PERFORMANCE AND SUMMARY at November 30, 2012 This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares, made at its inception and including payment of the maximum sales charge of 5.75%, with a similar investment in the Russell 3000 Index. Results include the reinvestment of all dividends and capital gains. Results for the Fund’s Class C shares would be different. The Russell 3000 Index is a broad representation of the U.S. equity market. The index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and is not possible to invest in an index. Average Annual Total Returns as of November 30, 2012 Share Class One Year Three Years* Five Years* Since Inception* (12/5/05) Unadjusted for sales charges or CDSC Class A 12.58% 10.58% -0.15% 3.28% Class C 11.72% 9.75% -0.88% 2.51% Adjusted for the maximum sales charge or CDSC Class A 6.11% 8.42% -1.33% 2.41% Class C 10.72% 9.75% -0.88% 2.51% Russell 3000 Index 15.95% 11.80% 1.67% 4.02% *AnnualizedReturn The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling 1-888-453-4003 or by visiting www.zacksfunds.com. Gross and net expense ratios for Class A shares are 2.03% and 1.66% respectively, and for the Class C shares are 2.78% and 2.41% respectively, which are the amounts stated in the current prospectus.The Advisor has contractually waived fees through April 1, 2015 (when it will automatically renew for an additional one year period.) Total returns adjusted for the maximum sales charge or CDSC reflect payment of the maximum sales charge of 5.75% for Class A shares and the contingent deferred sales charge of 1.00% for Class C shares if redeemed within 12 months of purchase and 0.50% if Class C shares are redeemed during months 13-18. The total returns of individual share classes will differ due to varying sales charges and expenses between the classes. Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. The Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 5 Zacks Market Neutral Fund FUND PERFORMANCE AND SUMMARY at November 30, 2012 This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares, made at its inception and including payment of the maximum sales charge of 5.75%, with a similar investment in the Citigroup 3 Month T-Bill Index. Results include the reinvestment of all dividends and capital gains. Results for the Fund’s Class C shares would be different. The Citigroup 3 Month T-Bill Index consists of equal dollar amounts of three-months Treasury bills that are purchased at the beginning of each of three consecutive months. As of each bill matures, all proceeds are rolled over or reinvested in a new three-month bill. It is not possible to invest directly in an index.Performance for the Citigroup 3 Month T-Bill Index is not available from 7/24/08 (the Fund’s inception date). For that reason, performance for the benchmark is shown from July 31, 2008. The index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and is not possible to invest in an index. Average Annual Total Returns as of November 30, 2012 Share Class One Year Two Years* Three Years* Since Inception* (7/24/08) Unadjusted for sales charges or CDSC Class A 1.78% 2.98% 1.76% -1.97% Class C 1.07% 2.22% 1.03% -2.68% Adjusted for the maximum sales charge or CDSC Class A -4.06% -0.04% -0.22% -3.30% Class C 0.07% 2.22% 1.03% -2.68% Citigroup 3 Month T-Bill Index 0.07% 0.08% 0.09% 0.22% * Annualized Return The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling 1-888-453-4003 or by visiting www.zacksfunds.com. Gross and net expense ratios for Class A shares are 4.52% and 4.22% respectively, and for the Class C shares are 5.27% and 4.97% respectively, which are the amounts stated in the current prospectus.The Advisor has contractually waived fees through April 1, 2015. Total returns adjusted for the maximum sales charge or CDSC reflect payment of the maximum sales charge of 5.75% for Class A shares and the contingent deferred sales charge of 1.00% for Class C shares if redeemed within 12 months of purchase and 0.50% if Class C shares are redeemed during months 13-18. The total returns of individual share classes will differ due to varying sales charges and expenses between the classes. Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. The Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 6 Zacks Small-Cap Core Fund FUND PERFORMANCE AND SUMMARY at November 30, 2012 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the Russell 2000 Index.Results include reinvestment of all dividends and capital gains. The Russell 2000 Value measures the performance of the small-cap value segment of the U.S. equity universe. This Index does not reflect expenses, fees or sales charge, which would lower performance. This Index is unmanaged and it is not possible to invest in this Index. Total Returns as of November 30, 2012 One Year Since Inception* 6/30/11 Zacks Small-Cap Core Fund 17.33% 6.02% Russell 2000 Index 13.09% 0.96% *Annualized Return The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance quoted and may be obtained by calling 1-888-453-4003 or by visiting www.zacksfunds.com. Gross and Net Expense Ratio for the Fund are 229.27% and 1.39% which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect through April 1, 2015, and it may be terminated by the Trust’s Board of Trustees. Returns reflect the reinvestment of distributions made by the Fund and do not reflect the deduction of taxes a shareholder would pay on the Fund distributions or the redemption of Fund shares. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. The Fund's advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 7 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 Number of Shares Value COMMON STOCKS – 98.0% CONSUMER DISCRETIONARY – 9.5% Ethan Allen Interiors, Inc. $ Home Depot, Inc. Macy's, Inc. Mattel, Inc. MDC Holdings, Inc. Ross Stores, Inc. Scholastic Corp. Time Warner, Inc. Ulta Salon Cosmetics & Fragrance, Inc. Walt Disney Co. CONSUMER STAPLES – 13.9% Coca-Cola Co. Colgate-Palmolive Co. Dr. Pepper Snapple Group, Inc. Energizer Holdings, Inc. H.J. Heinz Co. Hain Celestial Group, Inc.* Hershey Co. Ingredion, Inc. Kimberly-Clark Corp. Kroger Co. McCormick & Co., Inc. Wal-Mart Stores, Inc. ENERGY – 9.9% Apache Corp. Chevron Corp. Clean Energy Fuels Corp.* Ensco PLC - Class A Exxon Mobil Corp. Marathon Oil Corp. Oil States International, Inc.* Royal Dutch Shell PLC - ADR Schlumberger Ltd. FINANCIALS – 14.8% American Express Co. Ares Capital Corp. BlackRock, Inc. 8 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Citigroup, Inc. $ East West Bancorp, Inc. Hospitality Properties Trust - REIT Jones Lang LaSalle, Inc. JPMorgan Chase & Co. Marsh & McLennan Cos., Inc. MetLife, Inc. Rayonier, Inc. - REIT Travelers Cos., Inc. U.S. Bancorp HEALTH CARE – 12.6% Air Methods Corp.* Amgen, Inc. Bio-Reference Labs, Inc.* Community Health Systems, Inc.* Hanger, Inc.* McKesson Corp. Merck & Co., Inc. Myriad Genetics, Inc.* Perrigo Co. Pfizer, Inc. Sirona Dental Systems, Inc.* Teva Pharmaceutical Industries Ltd. - ADR Watson Pharmaceuticals, Inc.* INDUSTRIALS – 7.8% A.O. Smith Corp. Applied Industrial Technologies, Inc. Cintas Corp. Flowserve Corp. Hubbell, Inc. - Class B MasTec, Inc.* Middleby Corp.* Snap-on, Inc. United Parcel Service, Inc. - Class B Wabtec Corp. INFORMATION TECHNOLOGY – 18.5% 3D Systems Corp.* 9 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Akamai Technologies, Inc.* $ Apple, Inc. Broadcom Corp. - Class A eBay, Inc.* EMC Corp.* FEI Co. Google, Inc. - Class A* IAC/InterActiveCorp International Business Machines Corp. Mentor Graphics Corp.* Microsemi Corp.* Nuance Communications, Inc.* QUALCOMM, Inc. RADWARE Ltd.* Sourcefire, Inc.* Splunk, Inc. Teradata Corp.* TIBCO Software, Inc.* MATERIALS – 4.0% Ashland, Inc. Barrick Gold Corp. Monsanto Co. PPG Industries, Inc. TELECOMMUNICATION SERVICES – 3.1% AT&T, Inc. Vodafone Group PLC - ADR UTILITIES – 3.9% American States Water Co. California Water Service Group Northeast Utilities Pinnacle West Capital Corp. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $21,578,480) 10 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value EXCHANGE-TRADED FUNDS – 0.7% SPDR S&P Regional Banking ETF $ TOTAL EXCHANGE-TRADED FUNDS (Cost $201,987) Principal Amount SHORT-TERM INVESTMENTS – 1.1% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $299,571) TOTAL INVESTMENTS – 99.8% (Cost $22,080,038) Other Assets in Excess of Liabilities – 0.2% Total Net Assets – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 11 Zacks All-Cap Core Fund SUMMARY OF INVESTMENTS As of November 30, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology 18.5% Financials 14.8% Consumer Staples 13.9% Health Care 12.6% Energy 9.9% Consumer Discretionary 9.5% Industrials 7.8% Materials 4.0% Utilities 3.9% Telecommunication Services 3.1% Total Common Stocks 98.0% Exchange-Traded Funds 0.7% Short-Term Investments 1.1% Total Investments 99.8% Other Assets in Excess of Liabilities 0.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 12 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 Number of Shares Value COMMON STOCKS – 86.0% CONSUMER DISCRETIONARY – 16.8% Dick's Sporting Goods, Inc.1 $ Foot Locker, Inc.1 Grupo Televisa S.A.B. - ADR1 Leggett & Platt, Inc.1 Lennar Corp. - Class A1 Lowe's Cos., Inc.1 Macy's, Inc.1 Mattel, Inc.1 Polaris Industries, Inc.1 Ross Stores, Inc.1 TJX Cos., Inc.1 VF Corp.1 Whirlpool Corp.1 CONSUMER STAPLES – 9.9% Coca-Cola Co.1 Green Mountain Coffee Roasters, Inc.*1 H.J. Heinz Co.1 Hain Celestial Group, Inc.*1 Hershey Co.1 Ingredion, Inc.1 Kroger Co.1 ENERGY – 0.8% Tenaris S.A. - ADR1 FINANCIALS – 4.4% Hospitality Properties Trust - REIT1 Rayonier, Inc. - REIT1 SLM Corp.1 U.S. Bancorp1 HEALTH CARE – 13.1% Abbott Laboratories1 Amgen, Inc.1 Bio-Rad Laboratories, Inc. - Class A*1 Community Health Systems, Inc.*1 Cyberonics, Inc.*1 — Express Scripts Holding Co.*1 1 McKesson Corp.1 13 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Merck & Co., Inc.1 $ Orthofix International N.V.*1 Teva Pharmaceutical Industries Ltd. - ADR1 Thermo Fisher Scientific, Inc.1 UnitedHealth Group, Inc.1 INDUSTRIALS – 15.6% Celadon Group, Inc.1 Deere & Co.1 Deluxe Corp.1 Granite Construction, Inc.1 Healthcare Services Group, Inc.1 IDEX Corp.1 Kirby Corp.*1 Snap-on, Inc.1 Teledyne Technologies, Inc.*1 Textainer Group Holdings Ltd.1 UniFirst Corp.1 Union Pacific Corp.1 United Parcel Service, Inc. - Class B1 United Technologies Corp.1 W.W. Grainger, Inc.1 INFORMATION TECHNOLOGY – 17.3% Apple, Inc.1 Broadridge Financial Solutions, Inc.1 Check Point Software Technologies Ltd.*1 EMC Corp.*1 Fair Isaac Corp.1 Google, Inc. - Class A*1 Intel Corp.1 International Business Machines Corp.1 Liquidity Services, Inc.*1 Nuance Communications, Inc.*1 Procera Networks, Inc.*1 QUALCOMM, Inc. 1 Symantec Corp.*1 Synopsys, Inc.*1 TIBCO Software, Inc.*1 Total System Services, Inc. 1 14 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Trimble Navigation Ltd.*1 $ MATERIALS – 4.5% Eastman Chemical Co. 1 Harry Winston Diamond Corp.*1 Packaging Corp. of America1 TELECOMMUNICATION SERVICES – 2.6% AT&T, Inc. 1 Vodafone Group PLC - ADR1 UTILITIES – 1.0% NorthWestern Corp. 1 TOTAL COMMON STOCKS (Cost $27,562,406) EXCHANGE-TRADED FUNDS – 0.8% iShares Russell 2000 Value Index Fund1 TOTAL EXCHANGE-TRADED FUNDS (Cost $267,776) Principal Amount SHORT-TERM INVESTMENTS – 14.8% $ UMB Money Market Fiduciary Fund, 0.01%1,2 TOTAL SHORT-TERM INVESTMENTS (Cost $5,556,749) TOTAL INVESTMENTS – 101.6% (Cost $33,386,931) Liabilities in Excess of Other Assets – (1.6)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares SECURITIES SOLD SHORT – 87.3% COMMON STOCKS – 83.4% CONSUMER DISCRETIONARY – 18.4% ) AutoZone, Inc.* ) 15 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) ) Bravo Brio Restaurant Group, Inc.* $ ) ) Chipotle Mexican Grill, Inc.* ) ) Deckers Outdoor Corp.* ) ) Family Dollar Stores, Inc. ) ) Finish Line, Inc. - Class A ) ) Johnson Controls, Inc. ) ) Kohl's Corp. ) ) Lululemon Athletica, Inc.* ) ) National CineMedia, Inc. ) ) New Oriental Education & Technology Group - ADR ) ) Nordstrom, Inc. ) ) NVR, Inc.* ) ) Ralph Lauren Corp. ) ) Staples, Inc. ) ) Thomson Reuters Corp. ) ) CONSUMER STAPLES – 9.4% ) Campbell Soup Co. ) ) Cia de Bebidas das Americas - ADR ) ) Hormel Foods Corp. ) ) Kellogg Co. ) ) Monster Beverage Corp.* ) ) Post Holdings, Inc. ) ) Safeway, Inc. ) ) Sanderson Farms, Inc. ) ) ENERGY – 1.4% ) Cameco Corp. ) ) McMoRan Exploration Co.* ) ) Targa Resources Corp. ) ) FINANCIALS – 3.4% ) American International Group, Inc.* ) ) Banco Santander S.A. - ADR ) ) MSCI, Inc.* ) ) HEALTH CARE – 12.5% ) Alere, Inc.* ) 16 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) HEALTH CARE (Continued) ) Align Technology, Inc.* $ ) ) AstraZeneca PLC - ADR ) ) Baxter International, Inc. ) ) Becton, Dickinson and Co. ) ) Health Management Associates, Inc. - Class A* ) ) Owens & Minor, Inc. ) ) Quest Diagnostics, Inc. ) ) Sanofi - ADR ) ) Valeant Pharmaceuticals International, Inc.* ) ) WellPoint, Inc. ) ) INDUSTRIALS – 15.8% ) AECOM Technology Corp.* ) ) Albany International Corp. - Class A ) ) Canadian National Railway Co. ) ) CLARCOR, Inc. ) ) Colfax Corp.* ) ) CSX Corp. ) ) Donaldson Co., Inc. ) ) Eaton Corp. ) ) EMCOR Group, Inc. ) ) Fastenal Co. ) ) Forward Air Corp. ) ) General Dynamics Corp. ) ) Heartland Express, Inc. ) ) Pitney Bowes, Inc. ) ) Republic Services, Inc. ) ) Rockwell Collins, Inc. ) ) INFORMATION TECHNOLOGY – 15.9% ) Arris Group, Inc.* ) ) Autodesk, Inc.* ) ) Cognizant Technology Solutions Corp. - Class A* ) ) Dell, Inc. ) ) Fairchild Semiconductor International, Inc.* ) ) Gartner, Inc.* ) ) Harris Corp. ) ) Infosys Ltd. - ADR ) ) Jabil Circuit, Inc. ) ) Logitech International S.A. ) 17 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) ) Microchip Technology, Inc. $ ) ) SAIC, Inc. ) ) SAP A.G. - ADR ) ) Skyworks Solutions, Inc.* ) ) Solera Holdings, Inc. ) ) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR ) ) VeriSign, Inc.* ) ) MATERIALS – 3.7% ) Buckeye Technologies, Inc. ) ) Domtar Corp. ) ) International Flavors & Fragrances, Inc. ) ) Scotts Miracle-Gro Co. - Class A ) ) TELECOMMUNICATION SERVICES – 1.9% ) America Movil S.A.B. de C.V. - ADR ) ) Telefonica S.A. - ADR ) ) Windstream Corp. ) ) UTILITIES – 1.0% ) Exelon Corp. ) TOTAL COMMON STOCKS (Proceeds $31,650,724) ) EXCHANGE-TRADED FUNDS – 3.9% ) Materials Select Sector SPDR Fund ) ) Powershares QQQ Trust Series 1 ) ) SPDR S&P Metals & Mining ETF ) ) SPDR S&P Pharmaceuticals ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,472,911) ) TOTAL SECURITIES SOLD SHORT (Proceeds $33,123,635) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Long security positions with a value of $38,111,463 have been segregated in connection with securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 18 Zacks Market Neutral Fund SUMMARY OF INVESTMENTS As of November 30, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology 17.3% Consumer Discretionary 16.8% Industrials 15.6% Health Care 13.1% Consumer Staples 9.9% Materials 4.5% Financials 4.4% Telecommunication Services 2.6% Utilities 1.0% Energy 0.8% Total Common Stocks 86.0% Exchange-Traded Funds 0.8% Short-Term Investments 14.8% Total Investments 101.6% Liabilities in Excess of Other Assets (1.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 19 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 Number of Shares Value COMMON STOCKS – 98.9% CONSUMER DISCRETIONARY – 18.1% Big 5 Sporting Goods Corp. $ Carriage Services, Inc. 52 Churchill Downs, Inc. Culp, Inc. Fisher Communications, Inc. Flexsteel Industries, Inc. Global Sources Ltd.* Interval Leisure Group, Inc. Isle of Capri Casinos, Inc.* Journal Communications, Inc. - Class A* LIN TV Corp. - Class A* Luby's, Inc.* Marine Products Corp. Papa John's International, Inc.* Saga Communications, Inc. - Class A Shiloh Industries, Inc. Shoe Carnival, Inc. Standard Motor Products, Inc. Stein Mart, Inc.* CONSUMER STAPLES – 3.5% Farmer Bros Co.* Fresh Del Monte Produce, Inc. Prestige Brands Holdings, Inc.* Revlon, Inc. - Class A* ENERGY – 0.9% CVR Energy, Inc.* Delek U.S. Holdings, Inc. FINANCIALS – 26.7% Baldwin & Lyons, Inc. - Class B Calamos Asset Management, Inc. - Class A Credit Acceptance Corp.* Donegal Group, Inc. - Class A Eagle Bancorp, Inc.* EMC Insurance Group, Inc. Epoch Holding Corp. Fidelity Southern Corp. Financial Institutions, Inc. 20 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) First Defiance Financial Corp. $ GAMCO Investors, Inc. - Class A Global Indemnity PLC* Investors Bancorp, Inc. JMP Group, Inc. KCAP Financial, Inc. Lakeland Financial Corp. Merchants Bancshares, Inc. MetroCorp Bancshares, Inc.* 44 ProAssurance Corp. Safety Insurance Group, Inc. Sterling Financial Corp. United Fire Group, Inc. Washington Trust Bancorp, Inc. HEALTH CARE – 5.5% National Healthcare Corp. Select Medical Holdings Corp.* SurModics, Inc.* Utah Medical Products, Inc. INDUSTRIALS – 24.5% Amerco, Inc. American Railcar Industries, Inc.* American Woodmark Corp.* Apogee Enterprises, Inc. 1 Astronics Corp. - Class B* 23 Barrett Business Services, Inc. CAI International, Inc.* CDI Corp. Columbus McKinnon Corp.* Cubic Corp. DXP Enterprises, Inc.* Federal Signal Corp.* Generac Holdings, Inc. GP Strategies Corp.* H&E Equipment Services, Inc. Hurco Cos., Inc.* 58 Kadant, Inc.* Kimball International, Inc. - Class B 63 LB Foster Co. - Class A 21 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Lydall, Inc.* $ 77 NACCO Industries, Inc. - Class A On Assignment, Inc.* 98 Patrick Industries, Inc.* Pike Electric Corp.* Powell Industries, Inc.* Rollins, Inc. Steelcase, Inc. - Class A Sypris Solutions, Inc. Textainer Group Holdings Ltd. TRC Cos., Inc.* U.S. Ecology, Inc. UniFirst Corp. INFORMATION TECHNOLOGY – 16.0% Aeroflex Holding Corp.* Agilysys, Inc.* Bel Fuse, Inc. - Class B Daktronics, Inc. DSP Group, Inc.* Electronics for Imaging, Inc.* EPIQ Systems, Inc. ePlus, Inc.* Exar Corp.* Guidance Software, Inc.* IntraLinks Holdings, Inc.* Move, Inc.* Oplink Communications, Inc.* PC-Tel, Inc. PDF Solutions, Inc.* Pervasive Software, Inc.* SS&C Technologies Holdings, Inc.* Syntel, Inc. Virtusa Corp.* MATERIALS – 2.5% Chase Corp. Landec Corp.* Tredegar Corp. 22 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 Number of Shares Value COMMON STOCKS (Continued) UTILITIES – 1.2% Southwest Gas Corp. $ TOTAL COMMON STOCKS (Cost $1,252,805) Principal Amount SHORT-TERM INVESTMENTS – 3.8% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $49,589) TOTAL INVESTMENTS – 102.7% (Cost $1,302,394) Liabilities in Excess of Other Assets – (2.7)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 23 Zacks Small-Cap Core Fund SUMMARY OF INVESTMENTS As of November 30, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks Financials 26.7% Industrials 24.5% Consumer Discretionary 18.1% Information Technology 16.0% Health Care 5.5% Consumer Staples 3.5% Materials 2.5% Utilities 1.2% Energy 0.9% Total Common Stocks 98.9% Short-Term Investments 3.8% Total Investments 102.7% Liabilities in Excess of Other Assets (2.7)% Total Net Assets 100.0% See Accompanying Notes to Financial Statements. 24 Zacks Funds STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2012 All-Cap Core Fund Market Neutral Fund Assets: Investments in securities, at value (cost $22,080,038 and $33,386,931) $ $ Cash — Cash deposited with broker for securities sold short — Receivables: Fund shares sold — Investment securities sold Dividends and interest Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $0 and $33,123,635) — Dividends and interest on securities sold short — Payables: Investment securities purchased — Fund shares redeemed — Advisory fees Distribution plan (Note 6) Auditing fees Fund accounting fees Transfer agent fees and expenses Custody fees Fund administration fees Trustees' fees and expenses Chief Compliance Officer fees Due to Custodian — Accrued other expenses Total liabilities Net Assets $ $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ Accumulated net investment income (loss) ) Accumulated net realized loss on investments and securities sold short ) ) Net unrealized appreciation on: Investments Securities sold short — Net Assets $ $ Maximum Offering Price per Share: Class A: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Redemption price per share $ $ Maximum sales charge (5.75% of offering price)* Maximum offering price per share $ $ Class C: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Offering and redemption price per share** $ $ * On sales of $50,000 or more, the sales charge will be reduced. ** Class C Shares of the Fund are subject to a Contingent Deferred Sales Charge (“CDSC”) of 1.00% on any shares sold within 12 months of owning them and 0.50% during months 13-18. See accompanying Notes to Financial Statements. 25 Zacks Funds STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2012 Small-Cap Core Fund Assets: Investments in securities, at value (cost $1,302,394) $ Receivables: Investment securities sold Dividends and interest From Advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Distribution plan (Note 6) Auditing fees Offering costs Fund administration fees Fund accounting fees Transfer agent fees and expenses Custody fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 26 Zacks Funds STATEMENT OF OPERATIONS For the Year Ended November 30, 2012 All-Cap Core Fund Market Neutral Fund Investment Income: Dividends (net of foreign withholding taxes of $2,963 and $823) $ $ Interest 68 Total investment income Expenses: Advisory fees Distribution fees - Class C (Note 6) Distribution fees - Class A (Note 6) Fund administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Custody fees Auditing fees Shareholder reporting fees Legal fees Trustees' fees and expenses Chief Compliance Officer fees Miscellaneous Insurance fees Dividends on securities sold short and interest expense (net of foreign withholding taxes of $0 and $2,303) — Total expenses Less: Advisory fees waived ) ) Net expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) on Investments and Securities Sold Short: Net realized gain (loss) on: Investments Securities sold short 1 ) Total net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Securities sold short — Total net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and securities sold short Net Increase in Net Assets from Operations $ $ See accompanying Notes to Financial Statements. 27 Zacks Funds STATEMENT OF OPERATIONS For the Year Ended November 30, 2012 Small-Cap Core Fund Investment Income: Dividends $ Interest 5 Total investment income Expenses: Fund administration fees Registration fees Fund accounting fees Transfer agent fees and expenses Custody fees Audit fees Offering costs Legal fees Advisory fees Trustees' fees and expenses Chief Compliance Officer fees Shareholder reporting fees Miscellaneous Distribution fees (Note 6) Insurance fees Total expenses Less: Advisory fees waived ) Less: Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments Total net realized gain Net change in unrealized appreciation/depreciation on investments Total net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 28 Zacks Funds STATEMENTS OF CHANGES IN NET ASSETS All-Cap Core Fund1 Year Ended November 30, 2012 Year Ended November 30, 2011 Increase in Net Assets from: Operations: Net investment income (loss) $ $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Class A Class C Cost of shares redeemed: Class A* ) ) Class C** ) ) Net increase (decrease) from capital transactions ) Total increase in net assets Net Assets: Beginning of year End of year $ $ Accumulated net investment income $ $
